Case 9:19-cv-81160-RS Document 989 Entered on FLSD Docket 07/20/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 9:19-cv-81160-RS

   APPLE INC.,

          Plaintiff,
   v.

   CORELLIUM, LLC,
       Defendant.

   __________________________________/


           DEFENDANT CORELLIUM, LLC’S NOTICE REGARDING WITNESS
                         AVAILABILITY FOR TRIAL


         Defendant Corellium, LLC respectfully submits this notice regarding the availability of

  one of its proposed witnesses for trial, Mr. David Wang. Trial is currently scheduled to begin on

  August 16, 2021. (ECF No. 982). Pursuant to paragraph 4 of the Court’s ORDER PROVIDING

  INSTRUCTIONS FOR TRIAL (ECF No. 988), Corellium notes that proposed witness David

  Wang is co-founder of Corellium, and continues to hold an ownership stake in the company. He

  intends to testify about his unique knowledge of his work on the development of components at

  issue in Corellium’s product, his experience in reverse engineering software platforms, and the

  purpose of Corellium’s product. Corellium anticipates that Mr. Wang’s proposed testimony would

  require approximately 2 hours.

         However, because of a prior and unalterable commitment, Mr. Wang will be out of the

  country during the dates of August 21 to September 5, 2021 and thus will be unavailable to testify

  during approximately the second half of trial, as currently schedule.
Case 9:19-cv-81160-RS Document 989 Entered on FLSD Docket 07/20/2021 Page 2 of 3




  Dated: July 20, 2021               COLE, SCOTT & KISSANE, P.A.

                                     Counsel for Defendant CORELLIUM, LLC

                                     Esperante Building
                                     222 Lakeview Avenue, Suite 120
                                     West Palm Beach, Florida 33401
                                     Telephone (561) 612-3459
                                     Facsimile (561) 683-8977
                                     Primary e-mail: justin.levine@csklegal.com
                                     Secondary e-mail: lizza.constantine@csklegal.com

                                     By: s/ Justin B. Levine
                                     JONATHAN VINE
                                     Florida Bar. No.: 10966
                                     JUSTIN B. LEVINE
                                     Florida Bar No.: 106463
                                     LIZZA C. CONSTANTINE
                                     Florida Bar No.: 1002945

                                     and

                                     HECHT PARTNERS LLP
                                     125 Park Avenue, 25th Floor
                                     New York, NY 10017
                                     Tel: (212) 851-6821
                                     David L. Hecht pro hac vice
                                     Email: dhecht@hechtpartners.com
                                     Maxim Price pro hac vice
                                     Email: mprice@hechtpartners.com
                                     Conor McDonough pro hac vice
                                     Email: cmcdonough@hechtpartners.com
                                     Minyao Wang pro hac vice
                                     Email: mwang@hechtpartners.com




                                       2
Case 9:19-cv-81160-RS Document 989 Entered on FLSD Docket 07/20/2021 Page 3 of 3




                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 20, 2021, a true and correct copy of the foregoing has

  been transmitted by electronic filing with the Clerk of the court via CM/ECF, which will send

  notice of electronic filing to all counsel of record.



          Dated: July 20, 2021                             /s/ Justin B. Levine
                                                           Justin B. Levine




                                                     3
